                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Glen Martin,                        )
                                    )
            Plaintiff,              )     ORDER FOR STATUS CONFERENCE
                                    )     RE DISCOVERY DISPUTE
       vs.                          )
                                    )
                                    )
Gerald Sommerdorf,                  )
                                    )     Case No.: 1:17-cv-139
            Defendant.              )
______________________________________________________________________________

       The court shall hold a status conference with the parties by telephone on October 2, 2019,

at 11:00 a.m. CDT. To participate in the conference, counsel shall call the following number and

enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 25th day of September, 2019.

                                            /s/ Clare R. Hochhalter
                                            Clare R. Hochhalter, Magistrate Judge
                                            United States District Court




                                                 1
